                                                                     Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 1 of 19



                                                              1   TODD A. ROBERTS (SBN 129722)
                                                                  NICOLE S. HEALY (SBN 157417)
                                                              2   EDWIN B. BARNES (SBN 295454)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              3   1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063-2052
                                                              4   Telephone: (650) 364-8200
                                                                  Facsimile: (650) 780-1701
                                                              5   Email:        todd.roberts@rmkb.com
                                                                                nicole.healy@rmkb.com
                                                              6                 edwin.barnes@rmkb.com

                                                              7   [Additional Moving Defendants and Counsel Listed on
                                                                  Signature Pages]
                                                              8
                                                                  Attorneys for Defendants
                                                              9   AMERICAN BAIL COALITION, INC. and WILLIAM
Ropers Majeski Kohn & Bentley




                                                                  B. CARMICHAEL
                                                             10

                                                             11                              UNITED STATES DISTRICT COURT
                                A Professional Corporation




                                                             12                           NORTHERN DISTRICT OF CALIFORNIA
                                      Redwood City




                                                             13                                     OAKLAND DIVISION
                                                             14

                                                             15
                                                                  IN RE CALIFORNIA BAIL BOND                 Master Docket No. 19-cv-000717-JST
                                                             16
                                                                  ANTITRUST LITIGATION                       CLASS ACTION
                                                             17
                                                                                                             REPLY MEMORANDUM OF POINTS AND
                                                             18                                              AUTHORITIES IN SUPPORT OF CERTAIN
                                                                                                             DEFENDANTS’ CONSOLIDATED MOTION
                                                             19                                              TO DISMISS
                                                             20   THIS DOCUMENT RELATES TO:                  Judge:          Hon. Jon S. Tigar
                                                                                                             Hearing Date:   October 16, 2019
                                                             21   ALL ACTIONS                                Courtroom:      2, 4th Floor
                                                                                                             Time:           2:00 p.m.
                                                             22                                              Trial Date:     Not Set
                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                        REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                                 DEFTS’ CONSOLIDATED MTD
                                                                                                                                          NO. 19-CV-000717-JST
                                                                        Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 2 of 19



                                                              1                                                    TABLE OF CONTENTS
                                                              2                                                                                                                                     Page
                                                              3   I.       INTRODUCTION .............................................................................................................. 1
                                                                  II.      ARGUMENT ...................................................................................................................... 1
                                                              4
                                                                           A.   Plaintiffs Fail to Allege Any Facts Regarding 17 Defendants ................................ 1
                                                              5            B.   Plaintiffs’ New Assertions about All-Pro, Which Are Not Contained in the
                                                                                CAC, Cannot Be Considered in Deciding the Motion to Dismiss .......................... 3
                                                              6
                                                                           C.   The Claims Against the Individual Defendants Must be Dismissed....................... 4
                                                              7            D.   Plaintiffs Do Not State a Claim Against the Association Defendants .................... 6
                                                              8            E.   Plaintiffs Do Not State a Claim Against Lexington National Insurance
                                                                                Corporation ............................................................................................................. 8
                                                              9
Ropers Majeski Kohn & Bentley




                                                                           F.   The Statute of Limitations Bars All Claims Against Danielson National
                                                                                Insurance Company................................................................................................. 8
                                                             10
                                                                  III.     CONCLUSION ................................................................................................................... 9
                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                                                   REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                                  -i-                       DEFTS’ CONSOLIDATED MTD
                                                                                                                                                                     NO. 19-CV-000717-JST
                                                                     Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 3 of 19



                                                              1                                                     TABLE OF AUTHORITIES
                                                              2                                                                                                                                             Page
                                                              3   CASES
                                                              4   Cal. Sportfishing Protection Alliance v. Shiloh Grp. LLC,
                                                                     268 F. Supp. 3d 1029 (N.D. Cal. 2017) ......................................................................................9
                                                              5
                                                                  Daniels-Hall v. Nat’l Educ. Ass’n,
                                                              6
                                                                     629 F.3d 992 (9th Cir. 2010).......................................................................................................8
                                                              7
                                                                  Dinh v. Citibank, N.A.,
                                                              8      2013 WL 12137715 (C.D. Cal. Oct. 15, 2013) ...........................................................................8

                                                              9   Hinds County, Mississippi v. Wachovia Bank N.A.
Ropers Majeski Kohn & Bentley




                                                                     700 F. Supp. 2d 378 (S.D.N.Y. 2010) .....................................................................................2, 3
                                                             10
                                                                  In re Pork Antitrust Litig.,
                                                             11
                                A Professional Corporation




                                                                      Case No. 18-1776 2019 WL 3752497 (D. Minn. Aug. 8, 2019) ................................................2
                                                             12
                                      Redwood City




                                                                  In re Southeastern Milk Antitrust Litigation,
                                                             13       555 F. Supp. 2d 934 (E.D. Tenn. 2008) ......................................................................................3

                                                             14   Kendall v. Visa U.S.A., Inc.,
                                                                     518 F.3d 1042 (9th Cir. 2008).....................................................................................................1
                                                             15
                                                                  Lee v. City of Los Angeles,
                                                             16      250 F.3d 668 (9th Cir. 2001).......................................................................................................9
                                                             17
                                                                  Morton’s Mkt., Inc. v. Gustafson’s Dairy, Inc.,
                                                             18     198 F.3d 823 (11th Cir. 1999), amended in part, 211 F.3d 1224 (11th Cir.
                                                                    2000) ...........................................................................................................................................8
                                                             19
                                                                  Parker v. Nishiyama,
                                                             20      Case No. CV 08-4750 CRB, 2009 WL 10680862 (N.D. Cal. Sept. 29, 2009) ...........................4
                                                             21   Schneider v. California Dep’t of Corr.,
                                                                     151 F.3d 1194 (9th Cir. 1998).....................................................................................................4
                                                             22

                                                             23   OTHER AUTHORITIES

                                                             24   Fed. R. Civ. Proc. 12(b)(6)................................................................................................................4

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                                                          REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                                      - ii -                       DEFTS’ CONSOLIDATED MTD
                                                                                                                                                                            NO. 19-CV-000717-JST
                                                                       Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 4 of 19



                                                              1   I.       INTRODUCTION

                                                              2            Pursuant to the Court’s Orders of April 25, 2019 and May 1, 2019 (Crain, ECF Nos. 165

                                                              3   and 174), the undersigned Defendants file this Reply in support of the Consolidated Motion to

                                                              4   Dismiss (“Consolidated Motion”) to address certain issues that pertain to them and that, in part,

                                                              5   supplement the arguments made in the Reply in Support of Defendants’ Joint Motion to Dismiss

                                                              6   (the “Joint Reply”) in response to Plaintiffs’ Opposition to Defendants’ Motion to Dismiss

                                                              7   (“Opposition,” “Opp.” or “ECF 68”).

                                                              8   II.      ARGUMENT

                                                              9            A.        Plaintiffs Fail to Allege Any Facts Regarding 17 Defendants
Ropers Majeski Kohn & Bentley




                                                             10            The CAC 1 should be dismissed because it includes not one substantive factual allegation

                                                             11   concerning seventeen defendants. ECF No. 58 at 9-10. 2 Plaintiffs respond that their generic and
                                A Professional Corporation




                                                             12   group-style pleading concerning those defendants is permissible and can survive dismissal. ECF
                                      Redwood City




                                                             13   No. 68 at 16-17. But the CAC offers nothing more than conclusions, assumptions, and

                                                             14   speculation. Plaintiffs fully ignore their well-settled pleading obligations under Twombly and

                                                             15   Kendall. Plaintiffs are required to “answer the basic questions” about their conspiracy claims:

                                                             16   “who, did what, to whom (or with whom), where, and when?” Kendall v. Visa U.S.A., Inc., 518

                                                             17   F.3d 1042, 1048 (9th Cir. 2008). Plaintiffs’ group pleading as to the Seventeen Defendants fails

                                                             18   to do this. Plaintiffs cannot argue the CAC survives dismissal when it fails to state a single fact

                                                             19   as to any of the Seventeen Defendants (other than their place of incorporation and headquarters).

                                                             20   ECF No. 58 at 14-15.

                                                             21            As one court recently summarized in granting a dismissal in a Sherman Act case, the

                                                             22   1
                                                                    The defined terms have the same meaning in this reply as in the Consolidated Motion to
                                                                  Dismiss.
                                                             23   2
                                                                    Defendants referred to the Surety Defendants as the “Eighteen Defendants” in their opening
                                                                  brief, namely Accredited Surety and Casualty Company, Inc., American Contractors Indemnity
                                                             24   Company, Associated Bond and Insurance Agency, Inc., Bankers Insurance Company,
                                                                  Continental Heritage Insurance Company, Danielson National Insurance Company, Financial
                                                             25   Casualty & Surety, Inc., Harco National Insurance Company, Indiana Lumbermens Mutual
                                                                  Insurance Company, Lexon Insurance Company, The North River Insurance Company,
                                                             26   Philadelphia Reinsurance Corporation, Seneca Insurance Company, Sun Surety Insurance
                                                                  Company, United States Fire Insurance Company, Universal Fire & Insurance Company, and
                                                             27   Williamsburg National Insurance Company. Because Plaintiffs’ Opposition addressed the
                                                                  argument as to All-Pro Bail Bonds separately, Defendants here refer to the “Seventeen
                                                             28   Defendants” and address All-Pro Bail Bonds separately as well.
                                                                                                                             REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                                      DEFTS’ CONSOLIDATED MTD
                                                                                                                                               NO. 19-CV-000717-JST
                                                                     Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 5 of 19



                                                              1   complaint “does nothing to indicate how any of the individual Defendants acted.” “Without

                                                              2   specific information regarding each Defendant, the Court has no basis to analyze which, how

                                                              3   many, or when any of the individual Defendants may have affirmatively acted … . Without more

                                                              4   specific facts, Plaintiffs’ allegations that the Defendants engaged in production cuts are nothing

                                                              5   more than bare assertions.” In re Pork Antitrust Litig., Case No. 18-1776 (JRT/LIB) 2019 WL

                                                              6   3752497, at *8 (D. Minn. Aug. 8, 2019). The CAC has the same types of fatal defects.

                                                              7            Plaintiffs point to the following allegations to try to prevent dismissal (see ECF 68 at 15-

                                                              8   16):

                                                              9                Surety Defendants allegedly participated in the conspiracy by agreeing with other
Ropers Majeski Kohn & Bentley




                                                                                sureties to fix bail bond prices, to instruct their agents not to discount, and to file 10%
                                                             10                 maximum premium rates with CDI. CAC ¶¶ 61, 68.
                                                             11                The sureties’ contractual agreements allegedly direct the agents to charge and collect
                                A Professional Corporation




                                                                                premiums at rates approved by the CDI “or in the absence of some such established
                                                             12                 rates, as may be prescribed by the [surety].” Id. ¶ 92.
                                      Redwood City




                                                             13                The Defendants allegedly participate in bail associations that provide the opportunity
                                                                                to teach the conspiracy and punish undercutting. CAC ¶¶ 80-87, 103-106.
                                                             14

                                                             15            Those are not factual allegations.        Rather, they are "bare assertions" that, without
                                                             16   supplying supporting facts are, by definition, conclusory in nature, and thus are precisely the type
                                                             17   of allegations Plaintiffs may not rely upon.
                                                             18            Plaintiffs nonetheless contend that these allegations suffice under the rationale of the
                                                             19   court’s decision in Hinds County, Mississippi v. Wachovia Bank N.A. 700 F. Supp. 2d 378
                                                             20   (S.D.N.Y. 2010). To the contrary, Hinds supports the Seventeen Defendants’ position. In its first
                                                             21   decision, the court dismissed claims against (1) Morgan Stanley, finding “that the CAC made no
                                                             22   specific allegation regarding Morgan Stanley’s involvement in the alleged conspiracy,” (2)
                                                             23   Investment Management Advisory, “finding that the plaintiffs had made no specific allegations
                                                             24   regarding its involvement in the alleged conspiracy, and (3) UBS, finding “the CAC's general
                                                             25   allegations that UBS employees engaged in collusive communications” were insufficient to state
                                                             26   a claim, and (4) NatWest, for “failing to allege a specific factual connection between NatWest
                                                             27   and the conspiracy.” Id. at 395-97. Plaintiffs were able to state a claim in the context of
                                                             28   subsequent grand jury indictments, a subsequent Securities and Exchange Commission cease and
                                                                                                                                 REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                   -2-                    DEFTS’ CONSOLIDATED MTD
                                                                                                                                                   NO. 19-CV-000717-JST
                                                                     Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 6 of 19



                                                              1   desist order, “specific examples of collusive communications” based on audiotaped recordings of

                                                              2   discussions, “numerous collusive transactions” that were “identified through audiotapes, the

                                                              3   Confidential Witness, and emails.” Id. The CAC thus bears no resemblance to the complaint that

                                                              4   survived. Moreover, the Hinds court also held that “it is not … proper to assume that the

                                                              5   [plaintiff] can prove facts that it has not alleged or that defendants violated the antitrust laws in

                                                              6   ways that have not been alleged.” Id. at 394 (internal quotations and citation omitted; ellipsis in

                                                              7   original). That is precisely what Plaintiffs are asking this Court to do here.

                                                              8            Plaintiffs’ reliance on In re Southeastern Milk Antitrust Litigation, 555 F. Supp. 2d 934

                                                              9   (E.D. Tenn. 2008), is similarly misplaced. There, plaintiffs alleged and defendants conceded that
Ropers Majeski Kohn & Bentley




                                                             10   actual “supply” agreements existed. Id. at 943. Plaintiffs further alleged a ‘“a series of unlawful

                                                             11   activities,’” including forced marketing, cutting off access to bottling plants, and boycotting. Id.
                                A Professional Corporation




                                                             12   There are no such allegations in the CAC, which fails to plead any details as to any of the
                                      Redwood City




                                                             13   Seventeen Defendants’ supposed role in the “conspiracy.”

                                                             14            B.        Plaintiffs’ New Assertions about All-Pro, Which Are Not Contained in the
                                                                                     CAC, Cannot Be Considered in Deciding the Motion to Dismiss
                                                             15

                                                             16            In the Consolidated Motion to Dismiss, All-Pro Bail Bonds, Inc. (“All-Pro”) argued that

                                                             17   the claims asserted against it should be dismissed because Plaintiffs have failed to state a

                                                             18   plausible claim that All-Pro participated in the purported sprawling antitrust conspiracy.

                                                             19   Consolidated Motion, ECF No. 58, at 8-10. Indeed, the CAC’s only allegation specific to All-

                                                             20   Pro, besides its state of incorporation and principal place of business, is that it sold a bail bond to

                                                             21   Plaintiff Crain. Ibid. In their Opposition, Plaintiffs make no attempt to defend the sufficiency of

                                                             22   these allegations. Instead, in an apparent effort to salvage their claims against All-Pro, Plaintiffs

                                                             23   resort to making up allegations about All-Pro that appear nowhere in the CAC.

                                                             24            First, Plaintiffs assert that “All Pro transacts of behalf of Surety Defendants Bankers Co.

                                                             25   and Philadelphia Reinsurance Corp, and, like Aladdin, refuses to discount.” ECF 68 at 6.

                                                             26   Plaintiffs offer no citation to support this statement, because there is no such allegation in the

                                                             27   CAC. Second, Plaintiffs assert that “the CAC alleges that Aladdin misleads consumers by

                                                             28   suggesting that it cannot offer discounts, and states that no competitor prices lower (that is, that
                                                                                                                               REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                 -3-                    DEFTS’ CONSOLIDATED MTD
                                                                                                                                                 NO. 19-CV-000717-JST
                                                                      Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 7 of 19



                                                              1   no competitor discounts).” ECF 68 at 17. Plaintiffs then state that “All-Pro does the same; it

                                                              2   failed to offer Ms. Crain a rebate and sold her a bail bond at an inflated price. CAC ¶ 11.” Id.

                                                              3   (emphasis added). The statement that “All-Pro does the same” is presumably intended to mean

                                                              4   that All-Pro “misleads consumers” and “states that no competitor prices lower.” But again, there

                                                              5   is no allegation to that effect in the CAC; instead, Paragraph 11 of the CAC, which is the only

                                                              6   citation Plaintiffs provide, merely alleges that Plaintiff Crain’s bail bond “was arranged through

                                                              7   Defendant All-Pro Bail Bonds Inc.” CAC ¶ 11.

                                                              8            Because these new assertions about All-Pro are not contained in the CAC, but instead only

                                                              9   in the Opposition, this Court cannot consider them in deciding the Rule 12(b)(6) motion. See
Ropers Majeski Kohn & Bentley




                                                             10   Schneider v. California Dep’t of Corr., 151 F.3d 1194, 1197 (9th Cir. 1998) (“In determining the

                                                             11   propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiff’s
                                A Professional Corporation




                                                             12   moving papers, such as a memorandum in opposition to a defendant’s motion to dismiss”);
                                      Redwood City




                                                             13   Parker v. Nishiyama, Case No. CV 08-4750 CRB, 2009 WL 10680862, at *3 (N.D. Cal. Sept. 29,

                                                             14   2009) (holding that factual assertions contained in an opposition, but “not in the complaint itself,

                                                             15   . . . cannot shield the complaint from a 12(b)(6) dismissal”). And even if these assertions had

                                                             16   been properly alleged in the CAC, they would still not save it from dismissal because (1) they do

                                                             17   not add anything material to the existing and deficient conspiracy allegations, and (2) Plaintiffs’

                                                             18   claims otherwise fail as a matter of law. See Joint Motion to Dismiss, ECF No. 56, at 8-27. 3

                                                             19            C.        The Claims Against the Individual Defendants Must be Dismissed
                                                             20            The Opposition fails to identify any facts in the CAC which would support a claim that

                                                             21   either William Carmichael or Jerry Watson engaged in any antitrust conspiracy. Rather, the

                                                             22   Opposition advances inconsistent and contradictory conclusions, which bear little resemblance to

                                                             23   those advanced in the CAC, but which fail for similar reasons.

                                                             24            First, the allegation that both Watson and Carmichael publicly made known their

                                                             25   3
                                                                    Moreover, Plaintiffs are simply wrong when they suggest that All-Pro does not offer or provide
                                                             26   rebates to bail bond customers in California. (See ECF at 68 6 [claiming All-Pro “refuses to
                                                                  discount”].) It most certainly does. Accordingly, while All-Pro believes that the dismissal of the
                                                             27   CAC should be without leave to amend, any future pleading that contains such false allegations
                                                                  without evidentiary support will be met with the appropriate response.
                                                             28
                                                                                                                             REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                               -4-                    DEFTS’ CONSOLIDATED MTD
                                                                                                                                               NO. 19-CV-000717-JST
                                                                      Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 8 of 19



                                                              1   disapproval of the practice of discounting refutes any allegation that they participated in the

                                                              2   claimed conspiracy. It is implausible that either directed, much less had any role in a conspiracy

                                                              3   to price-fix, which is based on allegations that the defendants concealed the legality of

                                                              4   discounting by bail agents, when they publicly argued that the legal practice of discounting was

                                                              5   financially unsound due to undercapitalization.

                                                              6            Second, the claim that Carmichael threatened bail agents does not follow from even a

                                                              7   gross distortion of the quoted materials or allegations. For example, “I don’t know who the math

                                                              8   wiz was who thought that [premium discounting] was a good idea but they get my vote for a

                                                              9   lifetime in Guantanamo” (ECF 68 at 7:8-10; CAC ¶ 106), is not a threat to any bail agent (or any
Ropers Majeski Kohn & Bentley




                                                             10   person), nor does it permit the inference that Carmichael had or could have had any means to

                                                             11   enforce it against the named Defendants, not to mention the other 3,000 plus bail agents not
                                A Professional Corporation




                                                             12   named in the CAC. The CAC does not allege any “threats” by Carmichael. Rather, the claim that
                                      Redwood City




                                                             13   “Carmichael made thinly veiled threats in service of enforcing the conspiracy” (id. at 17:24) relies

                                                             14   on Paragraph 78, which cites a public statement, made in 2005, reflecting his concern that

                                                             15   discounting would threaten the financial integrity of the bail bond industry. 4 Such expressions

                                                             16   are not threats to anyone. Rather, they are Carmichael’s independent views publicly expressing

                                                             17   concern for the financial soundness of the industry.

                                                             18            Third, despite the conclusion that “from their perches at the highest level of the California

                                                             19   bail industry” (id. at 17:21-22) Watson and Carmichael were situated to implement and enforce

                                                             20   the purported conspiracy, there are no facts alleged in the CAC that support such an inference.

                                                             21   The entirety of the allegations against Watson and Carmichael are detailed in the Consolidated

                                                             22   Motion to Dismiss. See Consolidated Motion, ECF No. 58, at 5:15-6:15. At bottom, the non-

                                                             23   conclusory allegations show that Watson and Carmichael have been executives at sureties, have

                                                             24   had leadership positions at American Bail Coalition, and have made public statements about their

                                                             25   disapproval of the practice of discounting by bail agents. Notably, the CAC alleges that “Aladdin

                                                             26
                                                                  4
                                                                   The same concern for the financial integrity of the industry is reflected in the statement that
                                                             27   “[e]ventually the surety market is going to realize that the party who is expected to provide first
                                                                  dollar loss payment (the agent) has been so financially weakened as to be incapable of doing so.”
                                                             28   ECF 68 at 1:23-25.
                                                                                                                               REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                  -5-                   DEFTS’ CONSOLIDATED MTD
                                                                                                                                                 NO. 19-CV-000717-JST
                                                                     Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 9 of 19



                                                              1   Bail Bonds, the largest bail agency in California, and its surety, Defendant SIC” are at the center

                                                              2   of the conspiracy and closely connected. See CAC ¶¶ 72-73. There are no allegations, however,

                                                              3   of how Carmichael as President and CEO of American Surety Company, or Watson, as Senior

                                                              4   Counsel and Board Member of AIA, could possibly direct, control, police, or monitor Defendants

                                                              5   Bad Boys Bail Bonds and Aladdin Bail Bonds, much less the other 3,200 bail agents in California

                                                              6   not named as defendants.        The implausibility and lack of any factual allegations about the

                                                              7   individuals’ conduct (other than public political speech) highlights the deficiency of the CAC.

                                                              8            Finally, the Opposition contends that Watson and Carmichael are liable by virtue of being

                                                              9   able to “approve and ratify the conduct of the ASC and AIA Defendants,” and explaining “their
Ropers Majeski Kohn & Bentley




                                                             10   success in the bail market [as] dependent upon avoiding lawful competition through eliminating

                                                             11   premium discounting.”        The first claim is unsupported by factual allegations and must be
                                A Professional Corporation




                                                             12   disregarded.       Plaintiffs have offered no facts even suggesting that Watson or Carmichael
                                      Redwood City




                                                             13   approved or ratified any specific conduct by ASC or the three AIA Defendants, at any time, in

                                                             14   any place, for any purpose, or by any mechanism. The second claim is simply a conclusory

                                                             15   argument and likewise cannot support the claims against the individuals.

                                                             16            D.        Plaintiffs Do Not State a Claim Against the Association Defendants
                                                             17            The Opposition fails to identify any facts which, if true, would give rise to liability on the

                                                             18   part of ABC, CBAA, or GSBAA. Indeed, plaintiffs make no specific mention of ABC or

                                                             19   GSBAA in the Opposition.

                                                             20            With respect to CBAA, the Opposition cites CAC ¶ 83, which quotes the following

                                                             21   statement from CBAA’s web page: ‘“Each surety company must file rates with the Department of

                                                             22   Insurance. Bail agents representing a company must charge the same filed rates.’” ECF 68 at

                                                             23   18:26-19:3. But this is a true statement – the restriction on how high (or low) a bail bond

                                                             24   premium can be is set by the CDI, because the premium must be charged at the filed-rate.

                                                             25   Moreover, contrary to the alleged secret scheme to conceal the truth regarding the availability of

                                                             26   discounts to bail bond purchasers, the CAC concedes that the CDI posts information about

                                                             27   rebating on its website and the CAC alleges that members of the associations (such as

                                                             28   Carmichael, Watson, Whitlock, etc.) publicly stated their opposition to the practice,
                                                                                                                               REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                 -6-                    DEFTS’ CONSOLIDATED MTD
                                                                                                                                                 NO. 19-CV-000717-JST
                                                                      Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 10 of 19



                                                              1   demonstrating that information about rebating is available to the public.

                                                              2            The allegation that CBAA does not post on its website that bail agents can rebate a

                                                              3   portion of their commission on the premium does not support an inference that the bail agents

                                                              4   engaged in any antirust conspiracy, much less that CBAA, GSBAA, and ABC did so. As

                                                              5   discussed in the Joint Motion, rebating is a highly controversial subject. Accordingly, a trade

                                                              6   association not publicizing rebating does not plausibly support a conspiracy.

                                                              7            The Opposition takes issue with the authorities relied on by Defendants because those

                                                              8   cases involved allegations that associations supplied a venue for wrongdoing by others “without

                                                              9   misconduct by the association itself.” ECF 68 at 19:4-16. Those cases are on point for precisely
Ropers Majeski Kohn & Bentley




                                                             10   that reason: there are no factual allegations in the CAC of any misconduct by the associations. As

                                                             11   in the cited cases, the CAC alleges the associations’ meetings merely “provided opportunities for
                                A Professional Corporation




                                                             12   Defendants to maintain and enforce the conspiracy.” CAC ¶ 80. The Opposition’s quip that the
                                      Redwood City




                                                             13   associations use information gathered to “to detect and prevent premium discounting” (ECF 68 at

                                                             14   19:16) is unsupported by any factual allegations, including concerning how, or when a trade

                                                             15   association could use the data gathered to prevent any Defendant bail agent (not to mention the

                                                             16   other 3,000 plus bail agents in California not named in this lawsuit) from sharing their

                                                             17   commissions with bond purchasers, or that any of the trade associations have ever engaged in that

                                                             18   conduct.

                                                             19            The Opposition asserts that the “Associations also keep information regarding premiums

                                                             20   charged that can be used to identify and deter deviation from the agreed-upon rates, including

                                                             21   those who discount.” ECF 68 at 19:1-3, citing CAC ¶ 84. 5 This claim lacks any factual support

                                                             22   and is unsupportable. First, information about the premiums charged is filed with the CDI and is

                                                             23   public information. Second, there are no non-conclusory factual allegations that the associations

                                                             24   collect information about rebating. Paragraph 84 of the CAC states in conclusory fashion: “The

                                                             25   CBAA also maintains information regarding premiums charged that Defendants and their agents

                                                             26

                                                             27   5
                                                                   The Opposition also cites CAC ¶¶ 104-106 for this proposition, but those paragraphs of the
                                                                  CAC have nothing to do with information kept by the Association Defendants about bail
                                                             28   premiums.
                                                                                                                             REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                               -7-                    DEFTS’ CONSOLIDATED MTD
                                                                                                                                               NO. 19-CV-000717-JST
                                                                    Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 11 of 19



                                                              1   can use to detect and prevent premium discounting.” The CAC does not allege evidentiary facts

                                                              2   showing, for example, that the associations maintain information regarding whether, and to what

                                                              3   extent, the 3,000 plus bail agents in California share their commission with bond purchasers in the

                                                              4   form of rebates.

                                                              5            E.        Plaintiffs Do Not State a Claim Against Lexington National Insurance
                                                                                     Corporation
                                                              6

                                                              7            The Opposition fails to address any of the arguments advanced by Lexington National

                                                              8   Insurance Company – a concession of the merit of its arguments for dismissal. Such failure

                                                              9   demonstrates the futility of permitting amendment and supports dismissal with prejudice.
Ropers Majeski Kohn & Bentley




                                                             10            F.        The Statute of Limitations Bars All Claims Against Danielson National
                                                                                     Insurance Company
                                                             11
                                A Professional Corporation




                                                                           A defendant can establish that it has withdrawn from a conspiracy (assuming one has been
                                                             12
                                      Redwood City




                                                                  properly alleged) where information available to the Court shows a defendant’s “[r]esignation
                                                             13
                                                                  from the conspiring business.” Morton’s Mkt., Inc. v. Gustafson’s Dairy, Inc., 198 F.3d 823, 839
                                                             14
                                                                  (11th Cir. 1999), amended in part, 211 F.3d 1224 (11th Cir. 2000). Danielson National Insurance
                                                             15
                                                                  Company (“DNIC”) has shown that it ceased accepting new policy applications for bail bonds in
                                                             16
                                                                  California in 2012, well before the four-year limitations period could have begun to run.
                                                             17
                                                                           Plaintiffs offer only an empty argument that limitations defenses are typically raised as
                                                             18
                                                                  affirmative defenses and there might be some fact issues. That statutes of limitations are typically
                                                             19
                                                                  raised as affirmative defenses does not bar courts from resolving statute of limitations issues on
                                                             20
                                                                  motions to dismiss. “[A] motion to dismiss may be granted based on an affirmative defense where
                                                             21
                                                                  the allegations … are contradicted by matters properly subject to judicial notice.” Dinh v.
                                                             22
                                                                  Citibank, N.A., 2013 WL 12137715, at *2 (C.D. Cal. Oct. 15, 2013) (citation omitted). Courts
                                                             23
                                                                  may consider matters in the public record where there is no reason to question their accuracy or
                                                             24
                                                                  authenticity—including “information … made publicly available by government entities …
                                                             25
                                                                  [where] neither party disputes the authenticity of the web sites or the accuracy of the information
                                                             26
                                                                  displayed therein.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).
                                                             27
                                                                           Plaintiffs separately argue in their Response to Defendants’ Request for Judicial Notice
                                                             28
                                                                                                                             REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                -8-                   DEFTS’ CONSOLIDATED MTD
                                                                                                                                               NO. 19-CV-000717-JST
                                                                    Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 12 of 19



                                                              1   that the Court “cannot take judicial notice of the contents of documents for the truth of the matters

                                                              2   asserted therein when the facts are disputed.” ECF No. 65 at 1-2 (citing Cal. Sportfishing

                                                              3   Protection Alliance v. Shiloh Grp. LLC, 268 F. Supp. 3d 1029, 1038 (N.D. Cal. 2017)). But that

                                                              4   does not apply here because the fact of DNIC’s exit from the California bail bond market is not

                                                              5   disputed by anything in the CAC. Plaintiffs’ reliance on Lee v. City of Los Angeles, 250 F.3d 668

                                                              6   (9th Cir. 2001) is also misplaced. There, the Court held that the district court erred when it

                                                              7   judicially noticed a fact because the plaintiff’s allegations disputed that fact. Id. at 690. Here,

                                                              8   there are no allegations concerning DNIC, much less allegations that would create a factual

                                                              9   dispute over DNIC’s exit from the California bail bond market.
Ropers Majeski Kohn & Bentley




                                                             10            Plaintiffs offer no reason to question the CDI’s findings that DNIC went into runoff in

                                                             11   2012 and ceased accepting new policy applications.          Nor do Plaintiffs take issue with the
                                A Professional Corporation




                                                             12   authenticity of DNIC’s submissions.        The claims against DNIC should be dismissed with
                                      Redwood City




                                                             13   prejudice.

                                                             14   III.     CONCLUSION
                                                             15            For the foregoing reasons, and in addition to those set forth in Defendants’ Joint Motion to

                                                             16   Dismiss, Defendants’ Consolidated Motion to Dismiss, and Defendants’ Joint Reply, the

                                                             17   Seventeen Defendants, All-Pro, the Individual Defendants, the Association Defendants,

                                                             18   Lexington National Insurance Corporation, and DNIC ask this Court to dismiss the CAC with

                                                             19   prejudice as to each of them.

                                                             20
                                                                  Dated: September 4, 2019                         By: /s/ Edwin B. Barnes
                                                             21
                                                                                                                   Todd A. Roberts (129722)
                                                             22                                                    Nicole S. Healy (157417)
                                                                                                                   Edwin B. Barnes (295454)
                                                             23                                                    ROPERS MAJESKI KOHN & BENTLEY
                                                             24                                                    Attorneys for Defendants
                                                                                                                   AMERICAN BAIL COALITION, INC.
                                                             25                                                    and WILLIAM B. CARMICHAEL
                                                             26

                                                             27
                                                             28
                                                                                                                              REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                 -9-                   DEFTS’ CONSOLIDATED MTD
                                                                                                                                                NO. 19-CV-000717-JST
                                                                    Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 13 of 19



                                                              1
                                                                  Dated: September 4, 2019             By: /s/ Paul J. Riehle
                                                              2

                                                              3                                        Paul J. Riehle (115199)
                                                                                                       DRINKER BIDDLE & REATH LLP
                                                              4                                        4 Embarcadero Center, 27th Floor
                                                                                                       San Francisco, California 94111
                                                              5                                        Telephone: (415) 551-7521
                                                                                                       Facsimile: (415) 551- 7510
                                                              6                                        paul.riehle@dbr.com
                                                              7
                                                                                                       Attorneys for Defendant
                                                              8                                        ACCREDITED SURETY AND
                                                                                                       CASUALTY COMPANY, INC.
                                                              9
Ropers Majeski Kohn & Bentley




                                                                   Dated: September 4, 2019            By: /s/ Blake Zollar
                                                             10

                                                             11                                        Drew Koning (263082)
                                A Professional Corporation




                                                                                                       Blake Zollar (268913)
                                                             12                                        Shaun Paisley (244377)
                                      Redwood City




                                                                                                       KONING ZOLLAR LLP
                                                             13                                        2210 Encinitas Blvd., Suite S
                                                                                                       Encinitas, CA 92024
                                                             14                                        Telephone: (858) 252-3234
                                                             15                                        Facsimile: (858) 252-3238
                                                                                                       drew@kzllp.com
                                                             16                                        blake@kzllp.com
                                                                                                       shaun@kzllp.com
                                                             17
                                                                                                       Attorneys for Defendant
                                                             18                                        ALL-PRO BAIL BONDS, INC.
                                                             19

                                                             20    Dated: September 4, 2019             By: /s/ Gerard G. Pecht

                                                             21                                         Gerard G. Pecht (pro hac vice admission)
                                                                                                        NORTON ROSE FULBRIGHT US LLP
                                                             22                                         1301 McKinney, Suite 5100
                                                                                                        Houston, Texas 77010
                                                             23                                         Telephone: (713) 651-5151
                                                                                                        Facsimile: (713) 651-5246
                                                             24                                         gerard.pecht@nortonrosefulbright.com

                                                             25                                         Joshua D. Lichtman (SBN 176143)
                                                                                                        NORTON ROSE FULBRIGHT US LLP
                                                             26                                         555 South Flower Street, Forty-First Floor
                                                                                                        Los Angeles, California 90071
                                                             27                                         Telephone: (213) 892-9200
                                                                                                        Facsimile: (213) 892-9494
                                                             28                                         joshua.lichtman@nortonrosefulbright.com
                                                                                                                  REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                    - 10 -                 DEFTS’ CONSOLIDATED MTD
                                                                                                                                    NO. 19-CV-000717-JST
                                                                    Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 14 of 19



                                                              1
                                                                                                        Attorneys for Defendant
                                                              2                                         AMERICAN CONTRACTORS INDEMNITY
                                                                                                        COMPANY
                                                              3

                                                              4
                                                                  Dated: September 4, 2019            By: /s/ Gregory S. Day
                                                              5

                                                              6                                       Gregory S. Day
                                                                                                      LAW OFFICES OF GREGORY S. DAY
                                                              7                                       120 Birmingham Drive, Suite 200
                                                                                                      Cardiff, CA 92007
                                                              8                                       Telephone: (760) 436-2827
                                                                                                      attygsd@gmail.com
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10                                       Attorneys for Defendants
                                                                                                      CALIFORNIA BAIL AGENTS
                                                             11                                       ASSOCIATION, UNIVERSAL FIRE &
                                A Professional Corporation




                                                                                                      INSURANCE COMPANY, and SUN
                                                             12                                       SURETY INSURANCE COMPANY
                                      Redwood City




                                                             13   Dated: September 4, 2019            By: /s/ Erik K. Swanholt
                                                             14
                                                                                                      Erik K. Swanholt
                                                             15                                       Alyssa Titche
                                                                                                      FOLEY & LARDNER
                                                             16                                       555 South Flower St., 33rd Floor
                                                                                                      Los Angeles, CA 90071
                                                             17
                                                                                                      Telephone: (213) 972-4500
                                                             18                                       Facsimile: (213) 486-0065

                                                             19                                       Attorneys for Defendants
                                                                                                      CONTINENTAL HERITAGE
                                                             20                                       INSURANCE COMPANY
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                 REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                    - 11 -                DEFTS’ CONSOLIDATED MTD
                                                                                                                                   NO. 19-CV-000717-JST
                                                                    Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 15 of 19



                                                              1    Dated: September 4, 2019           By: /s/ John Hamill
                                                              2                                       Julie A. Gryce (319530)
                                                              3                                       DLA PIPER LLP (US)
                                                                                                      401 B Street, Suite 1700
                                                              4                                       San Diego, CA 92101-4297
                                                                                                      Telephone: (619) 699-2700
                                                              5                                       Facsimile: (619) 699-2701
                                                                                                      julie.gryce@dlapiper.com
                                                              6

                                                              7                                       Michael P. Murphy (pro hac vice)
                                                                                                      DLA PIPER LLP (US)
                                                              8                                       1251 Avenue of the Americas
                                                                                                      New York, NY 10020-1104
                                                              9                                       Telephone: (212) 335-4500
Ropers Majeski Kohn & Bentley




                                                                                                      Facsimile: (212) 335-4501
                                                             10                                       michael.murphy@dlapiper.com
                                                             11
                                A Professional Corporation




                                                                                                      John Hamill (pro hac vice)
                                                             12                                       DLA PIPER LLP (US)
                                      Redwood City




                                                                                                      444 West Lake Street, Suite 900
                                                             13                                       Chicago, IL 60606-0089
                                                                                                      Telephone: 312.368.7036
                                                             14
                                                                                                      Facsimile: 312.251.5809
                                                             15                                       john.hamill@us.dlapiper.com

                                                             16                                       Attorneys for Defendant
                                                                                                      DANIELSON NATIONAL INSURANCE
                                                             17                                       COMPANY
                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                 REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                    - 12 -                DEFTS’ CONSOLIDATED MTD
                                                                                                                                   NO. 19-CV-000717-JST
                                                                    Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 16 of 19



                                                              1    Dated: September 4, 2019           By: /s/ Michael D. Singletary
                                                              2                                       James Mills (203783)
                                                              3                                       LAW OFFICE OF JAMES MILLS
                                                                                                      1300 Clay Street, Suite 600
                                                              4                                       Oakland, CA 94612-1427
                                                                                                      Telephone: (510) 521-8748
                                                              5                                       Facsimile: (510) 277-1413
                                                                                                      james@jamesmillslaw.com
                                                              6

                                                              7                                       Michael D. Singletary (pro hac vice)
                                                                                                      Shannon W. Bangle (pro hac vice)
                                                              8                                       Brian C. Potter (pro hac vice)
                                                                                                      BANGLE & POTTER, PLLC
                                                              9                                       604 W. 13th Street
Ropers Majeski Kohn & Bentley




                                                                                                      Austin, TX 78701
                                                             10                                       Telephone: (512) 270-4844
                                                             11                                       Facsimile: (512) 270-4845
                                A Professional Corporation




                                                                                                      Michael@banglepotter.com
                                                             12                                       Shannon@banglepotter.com
                                      Redwood City




                                                                                                      Brian@banglepotter.com
                                                             13
                                                                                                      Attorneys for Defendant
                                                             14
                                                                                                      FINANCIAL CASUALTY & SURETY,
                                                             15                                       INC.

                                                             16    Dated: September 4, 2019           By: /s/ John M. Rorabaugh

                                                             17                                       John M. Rorabaugh (178366)
                                                                                                      baillaw@usa.net
                                                             18
                                                                                                      Attorney for Defendant
                                                             19                                       GOLDEN STATE BAIL ASSOCIATION
                                                             20    Dated: September 4, 2019           By: /s/ Gary A. Nye
                                                             21
                                                                                                      Gary A. Nye (126104)
                                                             22                                       ROXBOROUGH POMERANCE NYE &
                                                                                                      ADREANI, LLP
                                                             23
                                                                                                      Attorneys for Defendants
                                                             24                                       HARCO NATIONAL INSURANCE
                                                                                                      COMPANY, BANKERS INSURANCE
                                                             25                                       COMPANY, LEXINGTON NATIONAL
                                                                                                      INSURANCE CORPORATION, and
                                                             26                                       JERRY WATSON
                                                             27
                                                             28
                                                                                                                 REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                    - 13 -                DEFTS’ CONSOLIDATED MTD
                                                                                                                                   NO. 19-CV-000717-JST
                                                                    Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 17 of 19



                                                              1    Dated: September 4, 2019           By: /s/ Howard Holderness
                                                              2                                       John A. Sebastinelli (127859)
                                                                                                      Howard Holderness (169814)
                                                              3                                       GREENBERG TRAURIG, LLP
                                                              4                                       Attorneys for Defendant
                                                                                                      INDIANA LUMBERMENS MUTUAL
                                                              5
                                                                                                      INSURANCE COMPANY
                                                              6

                                                              7
                                                                   Dated: September 4, 2019           By: /s/ Christie A. Moore
                                                              8

                                                              9                                       Christie A. Moore
Ropers Majeski Kohn & Bentley




                                                                                                      W. Scott Croft
                                                             10                                       BINGHAM GREENEBAUM DOLL LLP
                                                                                                      3500 PNC Tower
                                                             11                                       101 South Fifth Street
                                A Professional Corporation




                                                                                                      Louisville, KY 40202
                                                             12                                       Tel: (502) 587-3758
                                      Redwood City




                                                                                                      CMoore@bgdlegal.com
                                                             13                                       WCroft@bgdlegal.com
                                                             14                                       Attorneys for Defendant
                                                                                                      LEXON INSURANCE COMPANY
                                                             15

                                                             16    Dated: September 4, 2019           By: /s/ Travis Wall

                                                             17                                       Travis Wall (191662)
                                                                                                      Spencer Kook (205304)
                                                             18                                       HINSHAW & CULBERTSON LLP
                                                                                                      One California Street, 18th Floor
                                                             19                                       San Francisco, CA 94111
                                                                                                      Tel: (415) 362-6000
                                                             20                                       twall@hinshawlaw.com

                                                             21                                       Attorneys for Defendant
                                                                                                      PHILADELPHIA REINSURANCE
                                                             22                                       CORPORATION
                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                  REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                    - 14 -                 DEFTS’ CONSOLIDATED MTD
                                                                                                                                    NO. 19-CV-000717-JST
                                                                    Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 18 of 19



                                                              1
                                                                   Dated: September 4, 2019           By: /s/ David F. Hauge
                                                              2
                                                                                                      David F. Hauge (128294)
                                                              3                                       Todd H. Stitt (179694)
                                                                                                      Vincent S. Loh (238410)
                                                              4
                                                                                                      MICHELMAN & ROBINSON, LLP
                                                              5                                       17901 Von Karman Avenue, 10th Floor
                                                                                                      Irvine, CA 92614
                                                              6                                       Tel: (714) 557-7990
                                                                                                      vloh@mrllp.com
                                                              7
                                                                                                      Attorneys for Defendant
                                                              8                                       UNITED STATES FIRE INSURANCE
                                                                                                      COMPANY, THE NORTH RIVER
                                                              9                                       INSURANCE COMPANY, and SENECA
Ropers Majeski Kohn & Bentley




                                                                                                      INSURANCE COMPANY
                                                             10

                                                             11   Dated: September 4, 2019           By: /s/ Anne K. Edwards
                                A Professional Corporation




                                                             12                                      Anne K. Edwards (110424)
                                      Redwood City




                                                                                                     aedwards@sgrlaw.com
                                                             13                                      444 South Flower Street, Suite 1700
                                                                                                     Los Angeles, CA 90071
                                                             14                                      Tel: (213) 358-7210
                                                             15                                      Fax: (213) 358-7310

                                                             16                                      Attorneys for Defendant
                                                                                                     WILLIAMSBURG NATIONAL
                                                             17                                      INSURANCE COMPANY

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                 REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                    - 15 -                DEFTS’ CONSOLIDATED MTD
                                                                                                                                   NO. 19-CV-000717-JST
                                                                    Case 4:19-cv-00717-JST Document 74 Filed 09/04/19 Page 19 of 19



                                                              1                      ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
                                                              2            I, Edwin B. Barnes, attest that concurrence in the filing of this document has been

                                                              3   obtained from the other signatories. Executed on September 4, 2019 in Redwood City,

                                                              4   California.

                                                              5
                                                                                                                           /s/ Edwin B. Barnes
                                                              6                                                            Edwin. Barnes
                                                              7

                                                              8

                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                                                REPLY MEMORANDUM OF P&A ISO CERTAIN
                                                                  4825-2977-6292.1                                - 16 -                   DEFTS’ CONSOLIDATED MTD
                                                                                                                                                  NO. 19-CV-000717-JST
